                   Case 5:19-cv-01154 Document 1 Filed 09/24/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 DAWN M. LONG,
                                                         CIVIL COMPLAINT
      Plaintiff,

 v.                                                      CASE NO. 5:19-cv-01154
 EMONEYUSA HOLDINGS, LLC,
                                                         DEMAND FOR JURY TRIAL
      Defendant.




                                             COMPLAINT

         NOW COMES Dawn M. Long (“Plaintiff”), by and through her attorneys, Sulaiman

 Law Group, Ltd. (“Sulaiman”), complaining of eMoneyUSA Holdings, LLC (“Defendant”) as

 follows:

                                        NATURE OF THE ACTION

         1.         Plaintiff brings this action seeking redress for violations of the Telephone

Consumer Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violations of the Texas Debt

Collection Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392.

         2.         Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.

         3.         Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts

business in the Western District of Texas and maintains significant business contacts in the

Western District of Texas.




                                                    1
                Case 5:19-cv-01154 Document 1 Filed 09/24/19 Page 2 of 7



                                             PARTIES

        4.       Plaintiff is a consumer and natural person over 18-years-of-age who, at all times

relevant, is a “person” as defined by 47 U.S.C. §153(39).

        5.       eMoneyUSA Holdings, LLC is a company that provides installment loans to

consumers operating from its principal place of business in Leawood, Kansas.

                             FACTS SUPPORTING CAUSES OF ACTION

        6.       On or around May 2019, Plaintiff obtained a high-interest installment loan from

Defendant (“subject debt”).

        7.       Due to financial hardship, Plaintiff fell behind on her payments towards the

subject debt.

        8.       One or around July 2019, Plaintiff started to receive unsolicited text messages

from Defendant to her cellular phone number (830) XXX-0567 attempting to collect the subject

debt.

        9.       At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and

operator of her cellular telephone number. Plaintiff is and has always been financially responsible

for this telephone and its services.

        10.      On or around September 10, 2019, after Plaintiff had received approximately 19

text messages from Defendant, Plaintiff replied, “stop.”

        11.      Failing to acquiesce to Plaintiff’s demand that it stop sending text messages,

Defendant continued to text Plaintiff without her consent.

        12.      Furthermore, Plaintiff informed Defendant that she had retained an attorney and

provided Defendant with her attorney’s contact information in writing.

        13.      Notwithstanding Plaintiff’s request that Defendant cease sending text messages to



                                                  2
                Case 5:19-cv-01154 Document 1 Filed 09/24/19 Page 3 of 7



her cellular phone, Defendant sent or caused to be sent numerous text messages to Plaintiff’s

cellular phone between September 2019 and the present day.

          14.    Defendant intentionally harassed and abused Plaintiff on numerous occasions by

texting multiple times in one day, and on back to back days, which such frequency as can be

reasonably expected to harass.

                                             DAMAGES

          15.    Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily

life and general well-being.

          16.    Plaintiff has expended time and incurred costs consulting with her attorney as a

result of Defendant’s unfair, deceptive, and misleading actions.

          17.    Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful

attempts to collect the subject debt.

          18.    Defendant’s phone harassment campaign and illegal collection activities have

caused Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion

upon and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased

risk of personal injury resulting from the distraction caused by the text messages, aggravation

that accompanies unsolicited text messages, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of her telephone equipment and telephone

subscription services, the wear and tear caused to her cellular telephone, the loss of battery charge,

the loss of battery life, and the per-kilowatt electricity costs required to recharge her cellular

telephone as a result of increased usage of her telephone services.

                COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION

          19.    Plaintiff restates and realleges paragraphs 1 through 18 as though fully set forth

herein.

                                                   3
             Case 5:19-cv-01154 Document 1 Filed 09/24/19 Page 4 of 7



       20.       Defendant repeatedly sent or caused to be sent frequent non-emergency text

messages, including but not limited to the messages referenced above, to Plaintiff’s cellular

telephone number using a telephone facsimile machine (“TFM”) or transmitting text without

Plaintiff’s prior consent in violation of 47 U.S.C. §227 (b)(1)(C).

       21.       The TCPA defines TFM as “equipment which has the capacity…to transcribe text

or images, or both from paper into an electronic signal and to transmit that signal over a regular

telephone line.” 47 U.S.C. §227(a)(3).

       22.       Upon information and belief, based on Defendant’s frequency and content of the

text messages, Defendant used a TFM.

       23.       Defendant violated the TCPA by sending no less than seven text messages to

Plaintiff’s cellular phone after being told to stop, using a TFM without her prior consent.

       24.       Any prior consent, if any, was revoked by Plaintiff’s reply “stop” to the harassing

text messages.

       25.       As pled above, Plaintiff was severely harmed by Defendant’s collection texts to

her cellular phone.

       26.       Upon information and belief, Defendant has no system in place to document and

archive whether it has consent to continue to contact consumers on their cellular phones.

       27.       Upon information and belief, Defendant knew its collection practices were in

violation of the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

       28.       Defendant, through its agents, representatives, subsidiaties, and/or employees

acting within the scope of their authority acted intentionally in violation of 47 U.S.C.

§227(b)(1)(C).

       29.       Pursuant to 47 U.S.C. 227(b)(3)(B), Defendant is liable to Plaintiff for a minimum



                                                  4
                Case 5:19-cv-01154 Document 1 Filed 09/24/19 Page 5 of 7



of $500 per text message. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful

and knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the

damages to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff, DAWN M. LONG, respectfully prays this Honorable Court for the

following relief:

           a. Declare Defendant’s text messages to Plaintiff to be in violation of the TCPA;
           b. Award Plaintiff damages of at least $500 per text message and treble damages
                pursuant to 47 U.S.C. §227(b)(3)(B)&(C); and
           c. Awarding Plaintiff costs and reasonable attorney fees;
           d. Enjoining Defendant from further contacting Plaintiff; and
           e. Awarding any other relief as this Honorable Court deems just and appropriate.
                  COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

          30.     Plaintiff restates and realleges paragraphs 1 through 29 as though fully set forth

herein.

          31.     Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann §392.001(1).

          32.     The alleged subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann.

§392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

          33.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann § 392.001(6)

and (7).

           a. Violations of TDCA § 391.302

          34.     The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4) states that “debt

collector may not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or

continuously, or making repeated or continuous telephone calls, with the intent to harass a person

at the called number.”

                                                   5
             Case 5:19-cv-01154 Document 1 Filed 09/24/19 Page 6 of 7



       35.     Defendant violated the TDCA when it continuously sent text messages to

Plaintiff’s cellular phone after she informed it to stop contacting her. This repeated behavior of

systematically texting Plaintiff’s phone despite her demands was oppressive, harassing, and

abusive. The repeated contacts were made with the hope that Plaintiff would make a payment.

The frequency and volume of text messages shows that Defendant willfully ignored Plaintiff’s

pleas with the intent of annoying and harassing her.

       36.     Furthermore, Defendant relentlessly contacted Plaintiff multiple times per day on

numerous occasions. Sending such texts on the same day in short succession constitutes conduct

causing a telephone to ring repeatedly or continuously with the intent to annoy, abuse, and harass

Plaintiff into making payments in violation of the TDCA.

       37.     Moreover, Defendant continued to text Plaintiff even after she provided Defendant

with her attorney’s direct contact information in writing.

       38.     Upon being told to stop contacting Plaintiff, Defendant had ample reason to be

aware that it should cease its harassing campaign of collection text messages. Nevertheless,

Defendant consciously chose to continue sending text message to Plaintiff’s cellular telephone.

WHEREFORE, Plaintiff, DAWN M. LONG, respectfully requests that this Honorable Court:

        a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
        b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann.
             §392.403(a)(1);
        c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. §392.403(a)(2);
        d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
             underlying violations;
        e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
             Ann. §392.403(b); and
        f.   Award any other relief as this Honorable Court deems just and proper.

                                                 6
             Case 5:19-cv-01154 Document 1 Filed 09/24/19 Page 7 of 7



Plaintiff demands trial by jury.

Dated: September 24, 2019                   Respectfully Submitted,


                                            /s/ Alexander J. Taylor
                                            /s/ Marwan R. Daher
                                            /s/ Omar T. Sulaiman
                                            Alexander J. Taylor, Esq.
                                            Marwan R. Daher, Esq.
                                            Omar T. Sulaiman, Esq.
                                            Counsel for Plaintiff
                                            Sulaiman Law Group, Ltd
                                            2500 S Highland Ave, Suite 200
                                            Lombard, IL 60148
                                            Telephone: (630) 575-8181
                                            ataylor@sulaimanlaw.com
                                            mdaher@sulaimanlaw.com
                                            osulaiman@sulaimanlaw.com




                                        7
